Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the previous Office action, dated November 17, 2021, has been received. By way of this reply, Applicant has amended claims 1, 9, 11, and 16, and cancelled claim 4.
	Claims 1-3 and 5-16 are currently pending and under examination before the Office.
	The rejections of record can be found in the previous Office action, dated July 19, 2021.

Claim Rejections - 35 USC § 102
	Claims 1, 4-5, 9-10, and 16 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bosch (US 2015/0273033 A1).
	Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6-8, and 11-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Bosch.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims necessitate the following new grounds of rejection: 

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2015/0273033 A1) in view of Lee (Br J Cancer. 2015 Dec 22;113(12):1666-76) and Fecek (cited in previous Office action).


Bosch further teaches the anti-PD-L1 antibody and the DC vaccine may be administered at the same time or at different times, according to varying dosage schedules and cycles (para. 0147-0149).
Bosch further teaches that tumor lysate-pulsed dendritic cells down-regulate expression of PD-L1 (para. 0048 and Figure 4). Bosch elaborates on this teaching, stating that combinatorial DC vaccination and anti-PD-1 antibody therapy promotes significant long-term survival in murine glioma models, and that pulsing of tumor lysate onto DC activates these cells and results in reduced expression of PD-L1, suggesting that activation and/or maturation will reduce the inhibitory immune function of because inhibitory myeloid cells are a bone marrow-derived precursor population of DC and macrophages (para. 0161-0162).
Bosch also teaches optimization of the dosages of the dendritic cells-based vaccine and immune checkpoint inhibitor. For example, Bosch teaches the administration of dendritic cells by subcutaneous injection of four injections of 0.2 ml at 2 x 106 cells/ml (para. 0176), for a total dosage of 8 x 105 cells when treating glioma. Bosch further teaches the administration of the anti-PD-L1 antibody by infusion at doses ranging from 0.01 mg/kg to 10 mg/kg, at various dosing schedules (para. 0157-0158).
Bosch additionally teaches that one of skill in the art can determine which therapeutic regimen is appropriate on a subject by subject basis, depending on their cancer and their immune status, and the dosage may therefore be adjusted as necessary (para. 0064, 0134, 0157, and 0163).

Lee teaches the use of intravenous vaccination with dendritic cells pulsed with hepatocellular carcinoma (HCC) tumor cell lysate antigens for the treatment of cancer (page 1667).
Fecek teaches the predicted synergy between monocyte-derived dendritic cell-based cancer vaccines and immune checkpoint inhibiting antibodies such as PD-L1 in treating cancer (page 1207, left column, third paragraph: “Combination strategies to enhance DC vaccine potency”).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the HCC tumor cell lysate pulsed DC cells to the combination therapy taught by Bosch to arrive at the claimed invention. As both Bosch and Fecek teach, combination therapies of tumor cell lysate antigen pulsed DCs and immune checkpoint inhibiting antibodies such as anti-PD-L1 were known in the art. Lee teaches that HCC tumor cell lysates are also useful in the manufacture of similar DC cells to treat HCC. The skilled artisan could arrive at the claimed invention by simple substitution of the HCC tumor cell lysate taught by Lee into the combination taught by Bosch and Fecek by known methods, with no change in their respective function, and the combination would have yielded nothing more than predictable results. The motivation to combine these reference can be found in Fecek, which predicts synergy between derived dendritic cell-based cancer vaccines and immune checkpoint inhibiting antibodies such as PD-L1 in treating cancer. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/	Examiner, Art Unit 1644                                                                                                                                                                                                        


/CHUN W DAHLE/Primary Examiner, Art Unit 1644